Exhibit Bye-Laws of Seadrill Limited as adopted by the sole shareholder on May 13, 2005 and as amended by resolution of the shareholders at the Annual General Meeting held on December 1, 2006 and as further amended by resolution of the shareholders at the Annual General Meeting held on September 28, 2007 BYE-LAWS of Seadrill Limited IHEREBY CERTIFY that the within-written Bye-laws are a true copy of the Bye-laws of Seadrill Limited as adopted by the sole Shareholder of the above Company on the 13th day of May 2005 and as amended by Resolution of the Shareholders at the Annual General Meeting held on December 1, 2006 and as further amended by Resolution of the Shareholders at the Annual General Meeting held on September 28, 2007. INTERPRETATION 1. In these Bye-Laws unless the context otherwise requires- . "Associate" means: (a) in respect of an individual, such individual's spouse, former spouse, sibling, aunt, uncle, nephew, niece or lineal ancestor or descendant, including any step-child and adopted child and their issue and step parents and adoptive parents and their issue or lineal ancestors; (b) in respect of an individual, such individual's partner and such partner's relatives (within the categories set out in (a) above); (c) in respect of an individual or body corporate, an employer or employee (including, in relation to a body corporate, any of its directors or officers); (d) in respect of a body corporate, any person who controls such body corporate, and any other body corporate if the same person has control of both or if a person has control of one and persons who are his Associates, or such person and persons who are his Associates, have control of the other, or if a group of two or more persons has control of each body corporate, and the groups either consist of the same persons or could be regarded as consisting of the same persons by treating (in one or more cases) a member of either group as replaced by a person of whom he is an Associate. For the purposes of this paragraph, a person has control of a body corporate if either (i) the directors of the body corporate or of any other body corporate which has control of it (or any of them) are accustomed to acting in accordance with his instructions or (ii) he is entitled to exercise, or control the exercise of, one-third or more of the votes attaching to all of the issued shares of the body corporate or of another body corporate which has control of it (provided that where two or more persons acting in concert satisfy either of the above conditions, they are each to be taken as having control of the body corporate); . "Bermuda" means the Islands of Bermuda; 2 . "Board" means the Board of Directors of the Company or the Directors present at a meeting of Directors at which there is a quorum; . "Branch Register" means a branch of the Register maintained by the Registrar in the VPS pursuant to the terms of an agreement with the Company; . "Business Day" means a day on which banks are open for the transaction of general banking business in each of Oslo, Norway, New York, USA and Hamilton, Bermuda; . "Company" means the company incorporated in Bermuda under the name of SeaDrill Limited; . "Companies Acts" means every Bermuda statute from time to time in force concerning companies insofar as the same applies to the Company; . "Electronic Transactions Act" means the Electronic Transactions Act 1999 as amended from time to time; . "Employees' Share Scheme" means a scheme established pursuant to Bye-law 92 for encouraging or facilitating the holding of shares or debentures in the Company by or for the benefit of: - (a) the Directors and Officers of the Company (whether employees or not); (b) the bona fide employees or former employees of the Company or any subsidiary of the Company; or (c) the wives, husbands, widows, widowers or children or step-children under the age of 18 of such employees or former employees; . "Extraordinary Resolution" means a resolution passed by a majority of not less than two-thirds of the votes cast at a general meeting of the Company; . "Listing Exchange" means any stock exchange or quotation system upon which any of the shares of the Company are listed from time to time; . "Ordinary Resolution" means a resolution passed by a simple majority of votes cast at a general meeting of the Company; . "Oslo Stock Exchange" means the Oslo Stock Exchange; . "paid up" means paid up or credited as paid up; 3 . "Principal Act" means The Companies Act, 1981 (Bermuda) as amended, restated or re-enacted from time to time; . "Register" means the Register of Shareholders of the Company kept in physical form at the Registered Office; . "Registered Office" means the registered office for the time being of the Company; . "Registrar" means Nordea Bank Norge ASA acting through its Registrar Department, or such other person or body corporate who may from time to time be appointed by the Board in place of Nordea Bank Norge ASA as registrar of the Company with responsibility to maintain the Register and/or the Branch Register under these Bye-laws; . "Registration Office" means the place where the Board may from time to time determine to keep the Register and/or the Branch Register and where (except in cases where the Board otherwise directs) the transfer and documents of title are to be lodged for registration; . "Resident Representative" means any person appointed to act as the resident representative of the Company and includes any deputy or assistant resident representatives; . "Seal" means the common seal of the Company and includes any duplicate thereof; . "Secretary" includes a temporary or assistant Secretary and any person appointed by the Board to perform any of the duties of the Secretary; . "Shareholder" means a shareholder of the Company; . "these Bye-Laws" means these Bye-Laws in their present form or as from time to time amended; . "Treasury Shares" means any share of the Company that was acquired and held by the Company, or as treated as having been acquired and held by the Company which has been held continuously by the Company since it was acquired and which has not been cancelled; . "VPS" means Verdipapirsentralen ASA, a Norwegian corporation maintaining a computerized central share registry in Oslo, Norway, for bodies corporate whose shares are listed for trading on the Oslo Stock Exchange, and includes any successor registry; 4 For the purpose of these Bye-Laws a body corporate shall be deemed to be present in person if its representative duly authorized pursuant to the Companies Acts is present; Words importing the singular number also include the plural number and vice versa; Words importing the masculine gender also include the feminine and neuter genders respectively; Words importing persons also include companies and associations or bodies of persons, whether corporate or unincorporated; References to writing shall include typewriting, printing, lithography, facsimile, photography and other modes of reproducing or reproducing words in a legible and non-transitory form including electronic transfers by way of e-mail or otherwise and shall include any manner permitted or authorized by the Electronic Transactions Act; References to an "electronic record" shall be deemed to include any record created, stored, generated, received or communicated by electronic means and includes any electronic code or device necessary to decrypt or interpret such a record. Unless otherwise defined herein, any words or expressions defined in the Principal Act in force on the date when these Bye-Laws or any part thereof are adopted shall bear the same meaning in these Bye-Laws or such part (as the case may be); Any reference in these Bye-Laws to any statute or section thereof shall, unless expressly stated, be deemed to be a reference to such statute or section as amended, restated or re­enacted from time to time; Headings in these Bye-Laws are inserted for convenience of reference only and shall not affect the construction thereof; Sub-paragraphs (i) through (ix) of Bye-laws 39, 47 and Bye-law 53 shall not have effect until such time as the Company's shares are listed on the Oslo Stock Exchange, and these Bye-laws shall be read and construed accordingly. REGISTERED OFFICE 2. The Registered Office shall be at such place in Bermuda as the Board shall from time to time appoint. SHARE RIGHTS 3. Subject to the Companies Acts and any special rights conferred on the holders of any other share of class of shares, any share in the Company may be issued with or have attached thereto such preferred, deferred, qualified or other special rights or such restrictions, whether in regard to dividend, voting, return of capital or otherwise, as the Company may by Ordinary Resolution determine. 5 4. Subject to the Companies Acts, any preference shares may, with the sanction of an Ordinary Resolution, be issued on terms: (a) that they are to be redeemed on the happening of a specified event or on a given date; and/or (b) that they are liable to be redeemed at the option of the Company; and/or (c) that they are liable to be redeemed at the option of the holder. The terms and manner of redemption shall be either as the Company may determine by Ordinary Resolution or, in the event that the Company in general meeting may have so authorized, as the Board of Directors or any committee thereof may by resolution determine before the issuance of such shares. 5. At any time that the Company holds Treasury Shares, all of the rights attaching to the Treasury Shares shall be suspended and shall not be exercised by the Company. Without limiting the generality of the foregoing, if the Company holds Treasury Shares, the Company shall not have any right to attend and vote at a general meeting or sign written resolutions and any purported exercise of such a right is void. 6. Except where required by the Principal Act, Treasury Shares shall be excluded from the calculation of any percentage or fraction of the share capital or shares of the Company. MODIFICATION OF RIGHTS 7. Subject to the Companies Acts, all or any of the rights for the time being attached to any class of shares for the time being issued may from time to time (whether or not the Company is being wound up) be altered or abrogated with the consent in writing of the holders of not less than seventy-five percent in nominal value of the issued shares of that class or with the sanction of a resolution passed by a majority of seventy-five percent of the votes cast at a separate general meeting of the holders of such shares voting in person or by proxy. To any such separate general meeting, all the provisions of these Bye-Laws as to general meetings of the Company shall mutatis mutandis apply, but so that: (a) the necessary quorum at any such meeting shall be two or more persons (or in the event that there is only one holder of the shares of the relevant class, one person) holding or representing by proxy in the aggregate at least one third in nominal value of the shares of the relevant class; 6 (b) every holder of shares of the relevant class present in person or by proxy shall be entitled on a poll to one vote for every such share held by him; and (c) any holder of shares of the relevant class present in person or by proxy may demand a poll. 8. The rights conferred upon the holders of any shares or class of shares shall not, unless otherwise expressly provided in the rights attaching to or the terms of issue of such shares, be deemed to be altered by the creation or issue of further shares ranking pari passu therewith. POWER TO PURCHASE OWN SHARES 9. The Company shall have the power to purchase its own shares for cancellation. 10. The Company shall have the power to acquire its own shares to be held as Treasury Shares. 11. The Board may exercise all of the powers of the Company to purchase or acquire its own shares, whether for cancellation or to be held as Treasury Shares in accordance with the Principal
